Title: To Benjamin Franklin from Elias Boudinot, 15 August 1783
From: Boudinot, Elias, Jr.
To: Franklin, Benjamin


          
            Sir,
            Princeton 15. August 1783.
          
          I had the honor of your favor of the 7th. of March last enclosing the treaty between
            the United States and the King of Sweden, the ratification whereof has been retarded for want of nine States present in
            Congress. This Act has now taken place, and I am honored with the commands of Congress
            to transmit it to you for exchange, which I now have the pleasure of doing, and hope it
            will meet with a safe and speedy conveyance.
          On revising the Treaty a manifest impropriety struck Congress in the Title of the
            United States being called of North America, when it should
            have been only America; and also in the enumeration of the different States, wherein the
            Delaware State is called “The three lower counties on Delaware.” As there is no such
            State in the union, Congress were at a loss how they could ratify the Treaty with
            propriety, unless they should alter the transcript, which might be liable to many
            exceptions; they have therefore, to avoid all difficulties, passed a seperate Resolve,
            empowering you to make the necessary amendments. A certified copy of this Resolution I do myself
            the pleasure to enclose.
          
          Congress are entirely at a loss to account for the silence of their Commissioners at
            Paris since February last, being without any official information relative to the Treaty
            with Great Britain since that time.
          I had the honor of writing you very fully on the 15th. of July last, giving the reasons
            for our removal to this place at length, which I hope got safe to hand.
          Congress having determined not to fix the place of their permanent residence till the
            first Monday in October next, is the
            reason of deferring the appointment of a Minister for Foreign Affairs till that is
            done.—
          I have the honor to be, with high respect, & Esteem Sir, Your most obedient &
            very humb. Servt.—
          
            Elias Boudinot
          
          
            P.S. I have sent by this Oppertunity, the News
              Papers to this Date.
            The Honorable Benjamin Franklin, Esq.
          
        